DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 2/24/2022, is acknowledged. Claims 1, 3, and 8 are amended; Claims 7 and 15 are canceled. Claims 1-6 and 8-14 are currently pending.
The rejections under 35 U.S.C. 112(b) and (d) are withdrawn in view of Applicant’s amendments to the claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Webster on 5/18/2022.
The application has been amended as follows: 
Claim 8: “The method of claim 1, wherein the metal film comprises a metal selected from the group consisting of Cu, Ag, Ni, and combinations thereof.”

Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a method of making a metal hybrid heat-dissipating material, the method comprising preparing a spherical metal powder and a flake graphite powder having an aspect ratio greater than 1 and which is coated with a metal film, placing the spherical metal powder and the flake graphite powder into a container and mixing, without any liquid input and without any mixing aids, using a multi-axial mixing method that sequentially rotates or vibrates the container itself about two or more different rotation axes that each fall within or pass through the container, pressing the powder to form a green compact, and sintering the green compact.  Closest prior art Fukushima teaches a method of making a metal hybrid heat dissipating material but is silent as to a spherical metal powder and does not teach a multi-axial mixing method as instantly claimed.  Prior art Yao teaches a multi-axial mixing method for a powder material, but fails to teach a method that “sequentially rotates or vibrates the container itself about two or more different rotation axes that each fall within or pass through the container.”  Therefore, Applicant’s arguments, filed 2/24/2022, are found persuasive in view of Applicant’s amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735